Judgment, SuCourt, Bronx County (Lawrence Tonetti, J.), rendered January 7, 1998, as amended April 11, 2001, convicting *250defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant effectively waived immunity when he testified before the grand jury on his own behalf. The record establishes that the People fully complied with the provisions of CPL 190.45 (2), and that defendant acknowledged under oath before the grand jury that his signature appeared on the waiver of immunity form and that he was waiving immunity.
The sufficiency of the grand jury evidence is not reviewable on appeal since the ensuing judgment of conviction was based upon legally sufficient trial evidence (CPL 210.30 [6]).
We have considered and rejected defendant’s remaining claims. Concur — Mazzarelli, J.P., Andrias, Saxe, Ellerin and Williams, JJ.